DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Remarks and Amendments filed on 12/07/2020
Claims 1, 13-14 are independent
Claims 1, 9, 13-14 and 19 have been amended
Claims 1-20 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/06/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments rely on language recited in preamble recitations in claim(s) 1, 13-14. When reading the preamble in the context of the entire claim, the recitation “emulating light sensitivity of a Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
However, in order to hasten prosecution, Examiner has brought in a new reference to teach the amended limitations.  The arguments are related to the amended claims and a new interpretation and combination of references has been applied to meet those limitations and an explanation is set forth in the following rejection. Due to the variation in claim scope via amendments a new ground of rejection is proper.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Atkins et al. (U.S. Patent Publication Number 2020/0013151 A1) in view of Tatara et al. (U.S. Patent Publication Number 2019/0320106 A1).

Regarding Claims 1, 13 and 14, Atkins discloses a method of emulating light sensitivity of a human  (flowchart of Fig 4 and in ¶0002 where he discloses about “preserving scene-referred contrasts and chromatics”), the method comprising, for each of at least some frames of a video recording:
 receiving an image (Fig 4A – step 402); 
accessing image metadata associated with the image (In ¶0089 Atkin discloses that a scene environment light level representing a scene viewing environment of an original scene can be determined based on image related metadata); 
discovering, from the image metadata (In ¶0138 Atkin discloses that the metadata generator generates a set of scene image metadata –which determines the range of light levels), information related to an exposure setting and a gain value used by a camera in capture of the image (In ¶0132 Atkin discloses that the camera exposure setting is used to acquire the light levels); 
deriving, from stored camera metadata for the camera, information related to a luminous flux associated with the exposure setting and the gain value used by the camera in the capture of the image (In ¶0045 and in Fig 1A Atkin discloses that the scene light levels captured with a camera exposure settings to mapped light levels – denoted as Luminance – which may be represented in absolute light levels (as luma values)); 
(Fig 4A – steps 404 and 406); and 
generating an adjusted image using the adjusted gain value (Fig 4A – steps 408 and 410).
However, Atkins fails to clearly disclose that the target is “human”.
Instead, in a similar endeavor, Tatara discloses target is a “human” (In Fig 4A-4C and in ¶0087 -¶0090, Tatara explains that different “targets” in different lighting conditions.  A target having high reflectivity such as mark H can be easily recognized without causing halation due to the excessive amount of light, however a human target could be blacked out in insufficient lighting condition (Fig 4B)).
 Atkins and Tatara are combinable because both are about image capture within varying illumination. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the reflectivity of the target as taught by Tatara in the device disclosed by Atkins.    
The suggestion/motivation for doing so would have been to “detect the surrounding environment around the vehicle during automatic driving” as disclosed by Tatara in ¶0083. 
Therefore, it would have been obvious to combine Atkins and Tatara to obtain the invention as specified in claims 1, 13-14.


Regarding Claim 2, Atkins in view of Tatara discloses wherein the image metadata is encoded in a video file comprising at least a portion of the video recording (In ¶0089 Atkin discloses that the image related metadata may be transmitted with one or more scene images (or in one or more video signals in one or more video files). 

Regarding Claim 3, Atkins in view of Tatara discloses prior to the receiving, the camera encoding the image metadata in the video file (In ¶0066 Atkin discloses that the scene image as captured from an original scene are generated with specific camera exposure settings and further in ¶0089 Atkin discloses that the image related metadata may be transmitted with one or more scene images (or in one or more video signals in one or more video files).

Regarding Claims 4 and 15, Atkins in view of Tatara discloses prior to the receiving, configuring the stored camera metadata, the configuring comprising: receiving a plurality of test images from the camera, wherein the plurality of test images are associated with different combinations of gain values and exposure settings (Atkin discloses this and refers then as “mapped light levels”.  In ¶0045 he discloses that mapped light levels are rendered and cites them as reference or default); receiving a luminous flux value for each of the different combinations of gain values and exposure settings (In ¶0049 Atkin discloses that OOTF (102) may be selected and used as a starting point for converting scene light levels to mapped light levels and in ¶0093 he further discloses that an OOTF could be used to adjust bright scene light level to mapped light levels supported in a relatively dim viewing environment and in ¶0100 adjust or normalize scene light levels to mapped light levels; in Figs 3A-3D he further discloses the use of exposure meters 302 which provides the normalization or scaling factor); and generating the stored camera metadata (In ¶0198 Atkin discloses that display images and display metadata may be saved/stored in storage medium and transmitted in real time or in non-real time), the stored camera metadata comprising the luminous flux values in relation to the different combinations of gain values and exposure settings (In ¶0138 and from the image processing pipeline, Atkin discloses about the metadata generator to generate a set of scene image metadata). 

Regarding Claims 5 and 16, Atkins in view of Tatara discloses the configuring comprising causing the camera to encode exposure settings and gain values in video files (In ¶0175 Atkin discloses that the metadata generator 310 generates the set of scene image metadata and the DM operations generates the display image metadata). 

Regarding Claims 6 and 17, Atkins in view of Tatara discloses wherein: the deriving comprises looking up the information related to the exposure setting and the gain value in the stored camera metadata (In ¶0198 Atkin discloses that display images and display metadata may be saved/stored in storage medium and transmitted in real time or in non-real time); and 
(In ¶0068 Atkin discloses a scaling/normalization factor, a multiplicative factor, a function, a table etc., which may be set based on a default or specific camera setting using in the source image). 

Regarding Claim 7 and 18, Atkins in view of Tatara discloses wherein: the deriving comprises looking up the information related to the exposure setting and the gain value in the stored camera metadata (In ¶0198 Atkin discloses that display images and display metadata may be saved/stored in storage medium and transmitted in real time or in non-real time); and 
the looking up yields a luminous flux per unit area (In ¶0045 and Fig 1A Atkin discloses exposure setting to mapped light levels which may be represented in absolute light levels in candelas per meter squared (or nits) as luma values). 

Regarding Claim 8, Atkins in view of Tatara discloses wherein the stored camera metadata comprises a gain multiplier for each of the information related to luminous flux (In ¶0068 Atkin discloses a scaling/normalization factor, a multiplicative factor, a function, a table etc., which may be set based on a default or specific camera setting using in the source image and in ¶0045 and Fig 1A Atkin discloses exposure setting to mapped light levels which may be represented in absolute light levels in candelas per meter squared (or nits) as luma values). 

Regarding Claims 9 and 19, Atkins in view of Tatara discloses for at least one frame of the video recording: determining not to execute a process to produce an adjusted gain value (In the flow chart of Fig 4D, steps 436 and 438 and in ¶0086 Atkin discloses that the light adaptation level may be determined subjectively or objectively); and 
generating a new adjusted image using a most recent adjusted gain value (In the flow chart of Fig 4D, steps 436 and 438 and in ¶0087 Atkin further discloses that the computation could be done of some or all pixel values of one or more original images captured.  The flow chart is explained in ¶0240-¶0246 where he also discloses that if the scene environment light level is not same as the display light level, mapping based in part of an optical transfer function is performed).

Regarding Claims 10 and 20, Atkins in view of Tatara discloses wherein, for at least one image of the video recording, the adjusted gain value represents a reduction relative to the gain value used by the camera in the capture of the image (In ¶0081 - ¶0082 and Fig 1D Atkin discloses that the local contrast is reduced in relatively low luminance and the saturation is also reduced in low luminance).

Regarding Claim 11, Atkins in view of Tatara discloses or each of the at least some frames of the video recording (In the flow chart of Fig 4D, steps 436 and 438 and in ¶0087 Atkin further discloses that the computation could be done of some or all pixel values of one or more original images captured), publishing the adjusted image for display (Fig 4D – step 442).

Regarding Claim 12, Atkins in view of Tatara discloses wherein the exposure setting is selected from the group consisting of: shutter speed, aperture setting, and ISO speed (In ¶0066 Atkin discloses that the scene image as captured from an original scene are generated with specific camera exposure settings – which is well known to be determined by the aperture, ISO and shutter speed). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PADMA HALIYUR/Primary Examiner, Art Unit 2698